DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The amendment filed on 03/08/2022 (hereafter “the amendment”) has been accepted and entered.
	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claim(s) 1, 4-8, 13-14, is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Oshima (JPH10273161A).

	said device comprising a lower container delimiting a first product cavity containing a first product (Fig.7b container body 2 includes first product cavity containing a solvent-0036) and an upper container delimiting a second product cavity containing a second product (Fig.7a shows cap 3 containing solution “E” in the second product cavity in cap body 50), said containers being capable of rotating one relative to the other without moving axially(Fig.7a due to threads 52 the cap 3 and main body 2 are able to move relative to each other without moving axially “Rotation with respect to the opening 6 is restricted”-0036).
	wherein said device further comprises a temporary closing member configured to close an opened end of the upper container before the first use(Fig.7a & 7b the cap body 50 comprises a storage portion 52 configured to close an open end of cap 3 before the first use), and comprising a cylindrical skirt surrounding said opened end and a plug connected to said cylindrical skirt(see annotated fig.7b below, for cylindrical skirt also see fig.8a and 8b) said cylindrical skirt being provided, on its inner cylindrical surface, with inner threads cooperating with outer threads provided on the upper container and on the plugs outer cylindrical surface(Fig.7a shows storage portion 52 having screws 52a on the inner surface of the skirt that cooperate with the screws 51a on the cap main body 50)  , on its outer cylindrical surface with first anti-rotation means cooperating with second anti-rotation means provided on the lower container for preventing rotation between the closing member and the lower container, characterized in that(Fig. 7a and 7b show detent projection 6a on the cap main body on the outer cylindrical surface and 52b detent projections on the storage portion 52 which prevent rotation)

	

Annotated Fig. 7b of Oshima 

    PNG
    media_image1.png
    478
    638
    media_image1.png
    Greyscale


Regarding claim 4, the references as applied to claim 1 above discloses all the limitations substantially claimed. Oshima further teaches wherein the closing member comprises at least one 

Regarding claim 5, the references as applied to claim 4 discloses all the limitations substantially claimed. Oshima further teaches wherein the closing member comprises plurality of axially projecting blocks provided on the lower surface of the plug (see annotated fig.7b of Oshima for axially projecting block provided on the lower surface of the storage portion 52).

Regarding claim 6, the references as applied to claim 5 above discloses all the limitations substantially claimed. Oshima further teaches wherein the blocks are disposed on the lower surface of the plug on a diameter of the plug substantially equal to the diameter of the opened end of the upper container (annotated fig.7b shows the blocks being disposed on the lower surface of the storage portion 52 on the diameter of the plug substantially equal to the diameter of the opening of the upper container). 

Regarding claim 7, the references as applied to claim 1 above discloses all the limitations substantially claimed. Oshima further teaches wherein the plug (fig.7a storage portion 52) comprises an annular sealing lip on its upper surface configured to close the opened end of the upper container in a sealed manner (fig. 7a shows the storage portion 52 having a sealing lip that is configured to close the opened end of the cap main body 50 so the solvent E is sealed in that cavity, see annotated fig.7b above).


		

Regarding claim 13, the references as applied to claim 1 above discloses all the limitation substantially claimed. The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. (Same cite as above)

Regarding claim 14, the references as applied to claim 1 above discloses all the limitations substantially claimed. Oshima further teaches wherein the first anti-rotation means are longitudinal ribs provided on the outer cylindrical surface of the cylindrical skirt(fig.7a,7b and fig.8a  show detent projections 52b that are longitudinal on the outer cylindrical surface of the cylindrical skirt), said longitudinal ribs cooperating with inner longitudinal ribs provided on the inner surface of the lower container( the projection cooperate with the inner projections 6a provided on the cap main body 50 on the inner surface) . 
	
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oshima (JPH10273161A).

Regarding claim 2, the references as applied to claim 1 above discloses all the limitations substantially claimed. Oshima further teaches in its second embodiment wherein the closing member comprises a bridge of hinge forming material and at least one link of breakable material connecting the plug to the cylindrical skirt(Fig. 3b shows storage portion 31 comprises a connecting portion 35 that acts as a hinge and as seen in fig.3a thin walled connection portion  34 is full intact), such that when the upper container is rotated in a second rotation direction, opposite of first rotation direction, the closing member translates upwardly until the breakable link is broken by force causing the plug to pivot around the bridge of hinge-forming material between a first position where the open end is closed to a second position where the opened end is opened so that the second product to flow towards the first cavity of the lower container(Fig. 3a shows the storage portion intact, fig.3b shows when the outer cap is turned the thin walled .


10.   Claims 3, 9-11  are rejected under 35 U.S.C. 103 as being unpatentable over Oshima (JPH10273161A) in further view of Albisetti(US5944175A).

Regarding claim 3, the references as applied to claim 2 above discloses all the limitations substantially claimed. Oshima as modified in claim 2 does not teach wherein the closing member comprises a plurality of links of breakable material regularly space apart on the circumference of the plug.
Albisetti does teach wherein the closing member comprises a plurality of links of breakable material regularly space apart on the circumference of the plug(“Preferably, said ramp includes notches in which breakable bridges of material are received connecting the plug to the holding member, so as to break said bridges during relative rotation of the containers”. -Col.2 lines 10-14 fig. 1 shows the ramp 20 being with the plug) It would have been obvious for one of ordinary 

Regarding claim 9, the references as applied to claim 1 above discloses all the limitations substantially claimed. Oshima further teaches the upper container(Fig.7b cap 3 main cap body 50) but Oshima fails to teach that upper container  is provided with an annular axial sealing lip configured to bear closely against a radially inside surface of the lower container, thereby providing sealing between the lower container and upper container.
Albisetti does teach that upper container is provided with an annular axial sealing lip configured to bear closely against a radially inside surface of the lower container, thereby providing sealing between the lower container and upper container (Fig.1 &4 capsule 3 has an annular sealing lip 9 that is configured to bear closely against the inside surface of the lower container 2 thereby providing sealing between two containers). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the upper container disclosed by Oshima by adding the annular sealing lip as disclosed by Albisetti in order to seal the two container together so when they are in transport or not being used the liquid stored in the top container cannot mix with the liquid in the lower container and to prevent leaks since the two containers will be sealed.


Albisetti does teach wherein the annular sealing lip of the upper container is provided with an outer annular groove (The capsule 3 also has an annular sealing lip 9 extending down into the annular groove formed between the chimney 7 and the assembly skirt 8.-Col.3 lines 51-55) It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the upper container disclosed by Oshima by adding the annular grove as disclosed by Albisetti in order to accommodate the sealing lip that is formed better chimney and skirt to keep the substance being stored in upper container sealed.


Regarding claim 11, the references as applied to claim 1 above discloses all the limitations substantially claimed. Oshima further teaches wherein the upper container comprises an upper portion, opposite to the open lower end (Fig.7a shows cap 3 having an top wall 50a opposite of the lower end). Oshima does not teach dispensing frangible end piece designed to be broken for first use of said device in order to open a first dispensing orifice in flow communication with the second product cavity
Albisetti does teach dispensing frangible end piece designed to be broken for first use of said device in order to open a first dispensing orifice in flow communication with the second product cavity (Fig.4 and 1 show dispending endpiece 6 can be broken, as it is a snap off end-piece, for the first use of the device 1 in order to open first dispensing orifice in flow communication with the second product). It would have been obvious for one of ordinary skill in the art before the . 
Response to Arguments
Applicant's arguments filed 03/08/2022 regarding non-final rejection have been fully considered but they are not persuasive.
Regarding applicant’s argument of “that Oshima does not allow for the cap to be unscrewed once it is placed” on page 8 is not persuasive because the specification and the drawing of Oshima shows the bottle and the cap has threads which will allow user to open and close bottle.

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Makita(US20030017236A1), Thiebaut (US20170181524A1), Lin (US20090205506A1), Albisetti(US5992693A), Hildebrandt (US4203517A), and see PTO-892 for more relevant prior art that was not consider.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE PAL whose telephone number is (571)272-7525. The examiner can normally be reached M-Th, 7:30 AM - 6 PM (EST), 1st Friday Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735